Citation Nr: 0120309	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-22 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for headaches including 
as due to undiagnosed illness.

3.  Entitlement to service connection for arthritis of the 
fingers, wrists, elbows, and shoulders, including as due to 
undiagnosed illness.

4.  Entitlement to service connection for a right elbow 
condition including as due to undiagnosed illness.

5.  Entitlement to service connection for a left elbow 
condition including as due to undiagnosed illness.

6.  Entitlement to service connection for a right shoulder 
condition including as due to undiagnosed illness.

7.  Entitlement to service connection for a left shoulder 
condition including as due to undiagnosed illness.




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to September 
1997.

The appeal arises from the June 1998 decision denying service 
connection for bilateral defective hearing, headaches, 
arthritis, a bilateral elbow condition, a bilateral shoulder 
condition, a bilateral ankle condition, and a left knee 
condition. 

In the course of appeal the veteran testified before the 
undersigned Board member at a hearing in Washington, D.C., in 
March 2001.  A transcript of that hearing is included in the 
claims folder. 

The Board notes that at his March 2001 hearing the veteran 
informed that he no longer had disorders of the left and 
right ankles, and of the left knee.  The Board considers this 
an expression of the desire to no longer pursue claims for 
service connection for disorders of those joints.  
Accordingly claims for service connection for disorders of 
the left and right ankles and the left knee are no longer for 
appellate consideration.  Also at the March 2001 hearing the 
veteran withdrew from appellate consideration claims of 
entitlement to service connection for hepatitis and heart 
disease.  

Also, at the March 2001 Board hearing the veteran raised the 
issue of entitlement to service connection for tinnitus and 
entitlement to service connection for a disorder of the 6th 
thoracic vertebra.  These issues have not been developed or 
certified for appellate consideration and are referred to the 
RO for appropriate action.  

All the issues listed on the title page with the exception of 
the single claim for service connection for bilateral 
defective hearing are the subject of a remand.  That single 
claim is the subject of this Board decision.  


FINDING OF FACT

The veteran does not have a hearing loss disability in either 
ear. 


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 
3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case the veteran was recently separated 
from service, and his complete service medical records were 
obtained and associated with the claims folder.  Further, a 
VA audiometric examination was afforded the veteran in 
January 1998, and the evidentiary record has been 
supplemented by a private audiometric examination report 
dated in February 2001.  There is no reasonable possibility 
that additional development would further the veteran's claim 
of entitlement to service connection for bilateral defective 
hearing.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to this claim.  Accordingly, the VA has satisfied its duties 
to notify and to assist the appellant in this case.

The Board notes that in order to establish service connection 
for a disability, there must be evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2000).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2000).

Service medical records reflect some complaints regarding 
hearing loss.  However, service medical records and post-
service medical records contain numerous hearing tests, none 
of which show a significant hearing loss in either ear.  

The veteran underwent VA audiological evaluation in January 
1998, where pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
5
10
5
15
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that the veteran was exposed to noise in 
service from planes, generators, high frequency fans, and 
target shooting.  

The  veteran presented a private audiology report dated in 
February 2001, recording pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
5
5
5
20
25

The examiner assessed that the veteran had mild hearing loss 
at 6,000 to 8,000 Hertz in the left ear and mild hearing loss 
at 3,000 to 8,000 Hertz in the right ear.  The examiner noted 
that the veteran had excellent speech discrimination in each 
ear. 

The Board notes that there is some variance between the 
January 1998 VA audiometric findings and the private 
audiometric findings in February 2001, but these variances 
are not significant in this case.  What is relevant is that 
these two recent audiometric examinations do not show hearing 
loss reaching a level of disability for VA purposes as 
defined in 38 C.F.R. § 3.385.  

Accordingly, absent evidence a hearing loss disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385, in either ear at the 
current time, the preponderance of the evidence is against 
the claim for service connection for bilateral defective 
hearing, and the claim must be denied.  

Certain diseases, such as sensorineural hearing loss, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
However, as noted above, no cognizable (medical) evidence has 
been presented establishing the presence of defective hearing 
to a compensable degree within one year of separation from 
service.  To the contrary, no medical record has shown 
defective hearing recognizable as a disability for VA 
benefits pursuant to 38 C.F.R. § 3.385, as noted above. 


ORDER

Service connection for bilateral defective hearing is denied.  



REMAND

An inservice medical record in June 1979 noted the veteran's 
complaints of not being able to move his left arm for one 
day.  The veteran reported doing a lot of push ups in 
training.  He complained of pain in the shoulder girdle 
radiating into the lower arm, with extreme pain upon moving 
the arm more than 30 degrees.  Objectively, there was edema 
in the upper portion of the chest and shoulder, with full 
range of motion with tenderness to deep palpation, and spasm 
of the shoulder muscle.  The examiner assessed muscle spasm 
of the left shoulder.  

In service in August 1981 the veteran was treated for 
complaints of not being able to move his left arm following 
an automobile accident the day prior.  The veteran reported 
that he was jerked forward against his seat belt, noticing 
stiffness thirty minutes following the accident, with 
progressive worsening thereafter.  The veteran complained of 
tenderness to the left shoulder and a weakness in the left 
arm with sharp pain upon certain motion and increased pain 
upon keeping the arm stationary for long periods.  On 
examination, the veteran had a 75 pound grip strength in the 
left hand as compared to an 85 pound grip strength in the 
right, and a decrease in strength in all motion of the left 
shoulder due to pain.  Left shoulder range of motion was also 
slightly limited with tenderness of the posterior deltoid.  
The examiner assessed a rotator cuff contusion.  

In service in April 1995 the veteran sought treatment for 
recurrent substernal pressure over a period of one week.  A 
past EKG was noted to be normal and the veteran was noted to 
be without risk factors.  Upon clinical evaluation in May 
1995 the veteran reported that he had four episodes at rest 
in the past two weeks of substernal pain with left side ache 
and tiredness.  The veteran reported that the pain was of 
several hours duration and was accompanied by shortness of 
breath.  Two EKGs were normal.  The substernal pain was also 
reportedly accompanied by pain in the wrist, shoulder, hands, 
elbows, and neck.  The veteran was performing no physical 
training since the episodes occurred, but usually ran three 
miles per day.  An examination was normal.  Thallium stress 
test was normal.  The examiner assessed probable viral 
syndrome. 

In service in May 1994 the veteran complained, in pertinent 
part, of pain in the wrist joints, the elbow joints, and the 
shoulder joints of one day duration.  The veteran reported 
having fever and nausea several days ago with associated body 
and joint aches.  He was noted to be concerned about Lyme 
disease, reporting tick exposure and bites in the past.  On 
examination, in pertinent part, the joints of the extremities 
had no erythema, edema, or warmth, with full range of motion.  
The examiner assessed rule out Lyme disease.  

In service in April 1995 the veteran was treated for 
complaints of chest pain with shortness of breath and a 
feeling of anxiety intermittently for the past six days.  An 
EKG was normal.  

In service in May 1995 the veteran was seen for follow-up of 
viral symptoms approximately four weeks prior.  The veteran 
had joint aches but no myalgia, no joint swelling, no fevers, 
and no weight changes.  The examiner assessed chronic 
joint/body ache of unknown type.  

In service in June 1995 the veteran was treated for 
complaints of continuing joint aches affecting the upper body 
bilaterally including the shoulders, without associated 
swelling.  He also complained of chronic fatigue which he 
reported was improving.  It was noted that in the past three 
years the veteran's travel itinerary had included Kuwait and 
Saudi Arabia.  

In service in August 1995 the veteran underwent laboratory 
testing, without examination, for complaints primarily of 
arthralgias.  Lyme titer was negative, and antinuclear 
antibody (ANA) was negative.  

In service in September 1995 the veteran was again seen for 
complaints of arthralgias.  He reported that they occurred 
mainly in the morning and resolved in minutes.  However, he 
reported having increasing fatigue mainly in the afternoon 
for a few months.  He reported that both the arthralgias and 
the fatigue were improving.  He reported having no 
significant functional impairment.  He also complained of 
mild bouts of chest pressure with difficulty breathing in the 
spring.  The examiner assessed mild arthralgia and mild 
fatigue, both of unknown etiology, both improving.  The 
examiner also assessed no evidence of connective tissue 
disorder or inflammatory disorder.  

In service in June 1996 the veteran was seen for intermittent 
joint pain usually limited to the upper body, most recently 
in the past two weeks affecting the hands, the elbows, and 
the upper back.  He reported taking aspirin upon onset of 
pain, with ability to continue his duties by using aspirin, 
though with decreased mobility.  He reported having no 
swelling, redness, or warmth.  He complained of associated 
muscle aches or fatigue, and felt that his symptoms were 
worsening.  Physical examination was negative, with no joint 
tenderness.  However, an ANA was positive at 1:320, diffuse 
pattern.  The examiner assessed migratory joint pain of 
unknown etiology.  

In service in July 1996 the veteran was seen for complaints 
of migratory joint pain for the prior 18 months.  He reported 
a four-day episode affecting the back and fingers, followed 
by rapidly tapering diffuse pain.  He reported that he still 
had some bilateral hand stiffness and mild headache.  Lyme 
titer was negative.  ANA was 1:160, diffuse pattern.  The 
examiner assessed migratory joint pain of unknown etiology.  
A trial of Daypro was prescribed.  

In service in September 1996 the veteran was again seen for 
complaints of episodic flares every two to four weeks, most 
recently three weeks ago, of joint pains.  He reported that 
the condition began 18 months ago with polyarthralgias of the 
joints including the hands, wrists, elbows, shoulders, neck, 
and upper back.  However, he reported that the condition had 
since changed in character, with the veteran currently 
believing that he was becoming hypersensitive to all aches 
and pains.  He reported having associated malaise and dull 
retro-orbital headaches.  He reported that his knees 
gradually became involved in the condition, and that in the 
most recent episode he also had abdominal pain with bloating.  
There were no inflammatory joint symptoms and the veteran's 
weight was stable.  There was no history of episodic 
hypertension.  He reported that during these episodes 
exercise decreased his symptoms.  He reported that there was 
no muscle weakness or myalgias.  On evaluation, laboratory 
tests were negative.  Physical examination was also negative, 
with musculoskeletal examination evidencing no synovitis and 
full range of motion without weakness.  The examiner noted 
that there was no evidence of an inflammatory arthritis or 
other connective tissue disease to explain the veteran's 
symptoms.  The examiner assessed nonspecific polyarthralgias, 
and recommended that the veteran receive an evaluation during 
recurrence of symptoms.  

In an October 1996 report of medical history the veteran 
reported periodic episodes of joint aches, headaches, and 
fatigue.  The veteran reported having such episodes beginning 
in 1995.  

At an October 1996 service retirement examination the 
veteran's generalized arthralgia or migratory joint pain was 
noted.  

In service in November 1996 the veteran was seen for multiple 
problems including polyarthralgias, myalgias, and recurring 
episodes of fatigue.  The veteran reported that he initially 
had a flu-like illness with associated polyarthralgias/ 
myalgias and constitutional symptoms of malaise/fatigue, 
treated with Tetracycline.  He reported that all symptoms 
resolved but returned two months later with chest pain, 
though no cardiac origin was discovered for the chest pain 
upon medical evaluation.  He reported that the chest pain 
resolved, but he had since had recurring episodes of pain, 
fatigue, and malaise, initially occurring one to two times 
per month and lasting three to four days, and currently 
occurring once per month and lasting five to seven days, with 
the most recent episode in the last week.  He reported that 
he exercised regularly but slept with difficulty.  The 
veteran was not examined.  The examiner assessed chronic 
intermittent pain syndrome of uncertain type.  The examiner 
recommended that the veteran receive an evaluation during 
recurrence of symptoms.

In service in December 1996 the veteran complained of chest 
congestion, nasal congestion, cough productive of yellow 
sputum, headache, and joint pain.  The examiner assessed a 
viral syndrome.  

Post service at a November 1997 VA general medical 
examination, the veteran complained, in pertinent part, of 
headaches, and joint pains involving the knuckles, the 
wrists, the elbows, the shoulders, and the neck.  He reported 
that the headaches began in service and recurred randomly, 
and that the joint pains were associated with no history of 
swelling or redness of the joints.  On examination, 
neurological findings were normal.  The veteran's joints were 
not warm, hot, or swollen.  Range of motion of the neck was 
adequate.  Muscle strength was good.  The examiner assessed, 
in pertinent part, headaches and joint pains.  

Post service in November 1997 the veteran underwent a VA 
brain and spinal chord examination.  The veteran complained 
that he had frontal headaches that began in 1994, that they 
would come in groups and last four to five days at a time, 
and that he would take aspirin twice daily to treat the 
headaches.  He reported that he did not have other associated 
neurological complaints, with no scotoma, nausea, or 
vomiting.  Neurological findings were normal.  The examiner 
diagnosed chronic headaches.  

VA elbow X-rays in April 1999 showed intact bone and joint 
structures bilaterally, with a small posterior olecranon spur 
on the right elbow with an adjacent enthesophyte, though 
without evidence of arthritic disease in either elbow.  April 
1999 VA X-rays of both shoulders showed no significant 
osseous or joint abnormality.  

At an April 1999 VA general medical examination the veteran 
reported that he was in the Persian Gulf twice in 1992 for a 
total of six months as an Army missile officer, in Saudi 
Arabia and Kuwait, without any significant chemical 
exposures.  On examination, neurological findings were 
normal.  

At an April 1999 VA orthopedic examination the veteran 
complained, in pertinent part, of intermittent pain without 
swelling in the shoulders and elbows.  On examination, the 
veteran's shoulders showed no swelling, fluid, heat, 
erythema, tenderness, crepitus, or laxity.  Acromioclavicular 
joints appeared intact bilaterally, with shoulder range of 
motion bilaterally to 180 degrees flexion, 180 degrees 
abduction, external rotation to 60 degrees and internal 
rotation to 90 degrees.  The elbows similarly showed no signs 
of disease process, including Tinel's signs negative 
bilaterally.  Range of motion at both elbows was to 140 
degrees flexion, zero degrees extension, 90 degrees pronation 
and 85 degrees supination.  The examiner assessed a normal 
orthopedic examination.

At a March 2001 hearing before the undersigned Board member 
in Washington, D.C., the veteran testified that he had 
recurring disorders of the fingers, wrists, elbows, and 
shoulders, as well as arthritis of the fingers, wrists, 
elbows and shoulders, all of which began in service.  He 
testified that a diagnosis of arthritis had never been 
established, and that arthritis was not shown on X-rays.  He 
averred that the arthritis therefore might be of the 
rheumatoid type, which would not necessarily appear on X-
rays.  He testified that his joint pain was currently 
sometimes mild, that it was non-radiating, and that it lasted 
four to five days with each recurrence.  He also testified 
that he had recurring headaches that began in service in 
1994.  He testified that the headaches were not migraine or 
of some other particular type, but that they recurred as a 
series of headaches every two weeks.  He implied at the 
hearing that these disorders, including headaches and 
disorders of multiple joints, may be due to undiagnosed 
illness related to his Persian Gulf service.  The Board has 
considered the hearing testimony in conjunction with the 
veteran's comments on appeal (VA Form 9) in July 1999.  
 
On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation providing for compensation for undiagnosed 
illnesses supported by objective indications of chronic 
disability (disability lasting six months or more), with the 
presence of such disability to a degree of 10 percent or more 
not later than December 31, 2001, manifested signs or 
symptoms to include, in pertinent part, headache and joint 
pain.  38 C.F.R. § 3.317 (2000). 

Because there is a possibility that they would aid in 
substantiating the veteran's claims, the veteran is to be 
afforded VA examinations specifically addressing the nature 
(including whether the conditions are undiagnosed) and 
etiology of any headaches, and any disorders, including 
arthritis, of the fingers, wrists, elbows, and shoulders.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

The RO should issue a development letter to the veteran 
informing him of presumptive period, beginning during the 
veteran's period of service in the Southwest Asia theater of 
operations during the Gulf War, and ending December 31, 2001, 
for manifestation to a compensable degree of undiagnosed 
illnesses suffered by Gulf War veterans, and informing the 
veteran of entitlement to service connection for undiagnosed 
illness on that basis.  The RO should also therein inform the 
veteran that he may submit evidence to substantiate the 
presence of undiagnosed illness(es) during the presumptive 
period.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should issue the veteran a 
development letter regarding undiagnosed 
illness, in accordance with M21-1, Part 
III, Change 74 (April 30, 1999). 
Specifically, the veteran should be 
asked to submit post-service medical and 
nonmedical indications of such 
manifestations that can be independently 
observed or verified.  The nonmedical 
evidence may include, but is not limited 
to, proof of time lost from work and 
evidence affirming changes in the 
veteran's appearance, physical 
abilities, and mental or emotional 
attitude. 

2.  The veteran's service personnel 
records should be obtained for 
association with the claims folder, to 
ascertain periods of service in the 
Southwest Asian theater of operations.  

3. Thereafter, the veteran should be 
afforded a neurological examination to 
ascertain the nature and etiology of his 
claimed headaches. The claims folder, 
including a copy of this remand, must be 
made available to the examining 
physician so that the pertinent medical 
records may be studied in detail, and 
the examiner should state in the 
examination report that the claims 
folder has been reviewed.  The examiner 
should note in detail the veteran's 
reported pertinent symptoms.  The 
examiner should report the presence of 
any objective medical indications that 
the veteran is suffering from the 
reported symptoms, and if there are no 
such objective medical indications of 
reported symptoms, the examiner should 
so state.  The examiner must provide an 
opinion whether it is at least as likely 
as not that a chronic headache disorder 
had its onset in service or is otherwise 
related to service.  For any reported 
symptoms for which objective medical 
indications have been found, the 
examiner must state what diagnosis may 
be assigned to the disorder, and if the 
examiner can arrive at no diagnosis, the 
examiner should so state. 

4.  The veteran should also be afforded 
an orthopedic examination to ascertain 
the nature and etiology of his claimed 
disorders of the left elbow, the right 
elbow, the left shoulder, and the right 
shoulder, as well as his claimed 
arthritis of the fingers, wrists, 
elbows, and shoulders.  The claims 
folder, including a copy of this remand, 
must be made available to the examining 
physician so that the pertinent medical 
records may be studied in detail, and 
the examiner should state in the 
examination report that the claims 
folder has been reviewed.  The examiner 
should note in detail the veteran's 
reported pertinent symptoms.  The 
examiner should report the presence of 
any objective medical indications that 
the veteran is suffering from the 
reported symptoms, and if there are no 
such objective medical indications of 
reported symptoms regarding a joint or 
set of joints, the examiner should so 
state.  For each claimed disorder, the 
examiner must provide an opinion whether 
it is at least as likely as not that the 
disorder had its onset in service or is 
otherwise related to service, or 
regarding arthritis (if present) whether 
the arthritis was present during the 
first post-service year.  For any 
reported symptoms for which objective 
medical indications have been found, the 
examiner must state what diagnosis may 
be assigned to the disorder, and if the 
examiner can arrive at no diagnosis, the 
examiner should so state. 

5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If either of the requested examinations 
does not fully comply, including review 
of the claims file, the examination 
report must be returned for corrective 
action.

6.  Thereafter, the RO should 
readjudicate the remanded issues, 
including making a separate 
determination for each claimed condition 
whether service connection is warranted 
on a presumptive basis as due to 
undiagnosed illness.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


